DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I Species A in the reply filed on 08/18/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all the claims in the application can be made without serious burden.  

With regard to applicant’s allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. However, the issues raised in the examination of composition of matter claims are divergent from those raised in the examination of method claims. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3-6, and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/18/2022. 
The Examiner has decided to examine Species B together with elected Species A (both generate sulfonic acids). However, as to the distinction of Group II, Species C, and Species D, applicant’s argument is not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. US PGPUB No. US 2015/0099228 A1 in view of Harada et al. US Patent No. US 7,537,880 B2.
Resist 9, taught in Hatakeyama et al. ‘228 A1 Table 1, includes resin A-V, (which is the reaction product of titanium tetrabutoxide tetramer and 2,4- dimethyl-2, 4-hexanediol) and PAG1 (structure below) and the organic solvent propylene glycol monomethyl ether acetate (PGMEA) [0058, 00067, 0069, 0072]. 

    PNG
    media_image1.png
    484
    612
    media_image1.png
    Greyscale
 

Useful metal compounds for forming the condensate are those including Ti, Hf, or Zr as described at [0034]. Useful dihydric or trihydric alcohols are taught at [0034-0036]. The resulting reaction product is further discussed at [0037-0041]. Useful organic solvents are disclosed at [0042]. PAG’s which can be used to generate sulfonic acids including sulfonium salts and iodonium salts are disclosed and included by reference to US Patent No. 7,537,880 at [0044].

Harada et al. ‘880 B2 is specifically referred to in Hatakeyama et al. ‘228 A1 at [0044] and  teaches useful photoacid generators including sulfonium salts (59/50-60/31) and iodonium salts (60/39-61/3). Preferred photoacid generators are discussed at [66/30-67/2]. The addition of nitrogen-containing basic compounds is disclosed as suppressing diffusion of the acid generated by the PAG which increases resolution suppresses changes in sensitivity following exposure, reduces sensitivity of substrate choice and surrounding environment, and improves the exposure latitude and pattern profile [67/54-68/9]. Useful nitrogen-containing basic compounds are disclosed at [68/10-75/58]. One having ordinary skill in the art would be motivated at the time of filing to modify Resist 9 of Hatakeyama et al. ‘228 A1 2015 by adding nitrogen containing basic compounds such as those taught by Harada et al. ‘880 B2 to gain the benefits described to this addition, including limiting acid diffusion to improve resolution.
One having ordinary skill in the art would have been motivated at the time of filing by a desire to increase resolution, suppress changes in sensitivity following exposure, reduce sensitivity of substrate choice and surrounding environment, and improve the exposure latitude and pattern profile, to add a nitrogen-containing basic compound taught in Harada et al. ‘880 B2 (67/64-68/9) to the resist material taught in Hatakeyama et al. ‘425 B2, making these claims obvious in view of the prior art. The resist modified in this manner meets the limitations of claims 1, 2, 7, and 8. Further, it would have been obvious at the time of filing to one having ordinary skill in the art to modify the resulting resist by using other Ti, Zr, or Hf precursors founded by the teachings at [0034] of Hatakeyama et al. ‘228 A1, including other diol or triols disclosed at [0034-0036] of Hatakeyama et al. ‘228 A1 and adding sulfonium or iodonium PAG’s taught by Harada et al. ‘880 B2, at (59/50-60/31, 60/39-61/3) based upon their disclosed functional equivalence to the components used in Resist 9.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. US PGPUB No. US 2015/0099228 A1 in view of Harada et al. US Patent No. US 7,537,880 B2 and further in view of Tsuchiya et al. US PGPUB No. US 2014/0363772 A1. 
Tsuchiya et al. ‘772 A1  teaches onium salt-based acid generators [0346-0392] such as formula (b-1) (structure below) comprising sulfonium and iodonium organic cations (ca-1) and (ca-2) (structures below) as preferred moieties [0402-0403] for use in a resist composition. In formula (b-1), m represents an integer of 1 or more and M’m+ represents an m-valent onium cation, either sulfonium or iodonium [0402]. In the sulfonium and iodonium organic cations represented by (ca-1) and (ca-2), the sulfonium cation-attached R groups are optionally bonded together to form a ring. In both the sulfonium and iodonium salts, each R group independently represents an optionally substituted aryl, alkyl, or alkenyl group [0403].

    PNG
    media_image2.png
    190
    719
    media_image2.png
    Greyscale
  

    PNG
    media_image3.png
    185
    420
    media_image3.png
    Greyscale

In addition to the basis detailed in the rejection above, it would have been obvious at the time of filing to one having ordinary skill in the art to modify the resist compositions rendered obvious by the combination of Hatakeyama et al. ‘228 A1 and Harada et al. ‘880 B2 by using other iodonium or sulfonium salt-based PAG’s known to be useful in generating sulfonic acid such as those using the cations (ca-1) or (ca-2) where the R groups are linked or alkyl groups with a reasonable expectation of success based upon the equivalence with aryl groups established in Tsuchiya et al. ‘772 A1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of Watanabe et al. U.S. Patent No. US 11,231,649 B2 in view of Harada et al. US. Patent No. US 7,537,880 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to modify the invention of Watanabe et al. US ‘649 B2 Claims 1-22 by adding a photoacid generator of Harada et al. US ‘880 B2, to allow the metal compound-contained layer to be photocured, to add a solvent to that layer, to allow it to be coated, and to add a nitrogen-containing basic compound to limit acid diffusion as taught in Harada et al. US ‘880 B2.

Claims 1, 2, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of co-pending US Application 16/937716 (Kobayashi et al. US PGPUB No. US 2021/0063871 A1) in view of Harada et al. US. Patent No. US 7,537,880 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to modify the invention of US Application 16/937716 Claims 1-20 by adding the photoacid generator of the claims of Harada et al. US ‘649 B2 with the reasonable expectation of forming a useful resist. 

Claims 1, 2, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of co-pending US application 16/274416 (Satoh et al. US PGPUB No. US 2019/0258160 A1) in view of Harada et al. US Patent No. US 7,537,880 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to modify the invention of co-pending US Application 16/274416 Claims 1-8 by adding a photoacid generator of Harada et al. US ‘880 B2, to allow the metal compound-contained layer to be photocured, to add a solvent to that layer, to allow it to be coated, and to add a nitrogen-containing basic compound to limit acid diffusion as taught in Harada et al. US ‘880 B2.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPUB No. US 2009/0136869 A1 teaches at [0295] that a basic compound may be added to a metal oxide containing resist film for the purpose of controlling acid diffusion, increasing etch resistance, and improving resolution. 
US PGPUB No. US 2019/0258161 teaches at [0065-0067] an organic, nitrogen-containing basic compound can be added to a metal containing radiation sensitive material suitable for resist patterning.  
US PGPUB No. US 2011/0212401 A1  teaches a resist composition comprising a photoacid generator with Sulfonium and Iodonium based salt compounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAH S. SMOOT whose telephone number is (571)272-2634. The examiner can normally be reached M-F 8:30am - 5pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.S./Examiner, Art Unit 1737        			/DUANE SMITH/                                                                                       Supervisory Patent Examiner, Art Unit 1737